EXHIBIT 99.13 Robert Cann, P.Geo. Entrée Gold Inc. Suite 1201 – 1166 Alberni Street Vancouver, British Columbia, V6E 3Z3 Telephone:604.687.4777 Facsimile:604.687.4770 CONSENT of EXPERT Reference is made to the Annual Report on Form 40-F/A (the “40-F/A”) of Entree Gold Inc. (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. I hereby consent to the use of and reference to my name as a Qualified Person for the Lookout Hill Technical Report dated June 30, 2010, under the heading “Material Mineral Properties - Lookout Hill Property” in the Company’s Amended and Restated Annual Information Form for the year ended December31, 2009, dated November 2, 2010, and in the 40-F/A. Sincerely, /s/ Robert Cann Name: Robert Cann Title:Vice President, Exploration Company:Entree Gold Inc.
